internal_revenue_service number release date index number ---------------------------------- ------------------------------------ --------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg eo plr-138309-12 date date entity company -------------------------------------------------- ---------------------------------- ------------------------ state --------------- jurisdiction -------------- agreement ------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------- date ---------------------- dear ---------------- this letter responds to a letter from your authorized representative signed date submitted on behalf of entity and company the taxpayers requesting rulings that company’s income will be excluded from gross_income under sec_115 of the internal_revenue_code the taxpayers represent the facts as follows facts entity was created and is operated under state law as an agency of state its purpose is to provide professional investment management of various trusts and operating funds established under the laws of state entity has broad authority to invest and reinvest to collect income and rents to acquire manage and sell real_estate and to employ outside counsel and contractors plr-138309-12 entity formed company on date as a limited_liability_company under the laws of jurisdiction entity is the sole member of company the agreement provides that no person other than a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 may be admitted as a member of company entity is the initial manager of company with full and exclusive authority to handle company’s business affairs in accordance with the agreement the manager may delegate any of its authority to another person as long as the manager retains the power to direct and control the delegate entity may select any legal entity to serve as a successor manager under an advisory agreement to be reached between the successor and company entity may remove a successor manager at any time with or without cause company’s purpose as stated in the agreement is to acquire hold and sell investments and to engage in any lawful activity entity intends for company to serve as an acquisition vehicle for its real_estate investments company will enter into a loan facility with a third-party lender allowing it to draw on funds to acquire real_estate investments company will hold each investment in a separate wholly-owned subsidiary and will pledge its interests in these subsidiaries as security for the loan facility the manager or an agent engaged by the manager will negotiate the loan facility and will identify negotiate and purchase real_estate investments as the sole member of company entity will be allocated all company profits and losses and will receive all distributions from company upon company dissolution and after the satisfaction of its legal obligations all of company’s remaining assets will be distributed to entity entity will bear all risk of loss from company limited to the amount of its capital contributions law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a plr-138309-12 state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization company enables entity to invest a portion of the trusts operating funds capital funds and property of state and to engage in certain investment strategies while limiting entity’s exposure to the risks of such investments providing such means for investing public assets and for limiting investment risk constitutes the performance of essential governmental functions see revrul_90_74 and revrul_77_261 all of company’s income accrues to entity an agency of state entity is allocated all company profits and losses and receives all company distributions no private interests participate in or benefit from the operation of company other than as providers of goods or services the benefit to third-party lenders or to buyers and sellers in the real_estate market is incidental to the public benefit upon company’s dissolution no assets remaining after winding up will be distributed to any entity other than a state a subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 see revrul_90_74 ruling based solely on the facts and representations submitted by the taxpayers we conclude that the income of company is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that company’s income is excludable from gross_income under sec_115 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code under a power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives plr-138309-12 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
